Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 04/25/2022 and 05/27/2022 have been entered.

Status of the Claims
Claims 1-3, 5, 7-14, 17, 18 and 21-26 are pending in a Supplemental Amendment of 05/27/2022. 
The Examiner contacted Attorney Richard Klein to discuss a possible allowability on 05/27/2022. During the discussions, amendments to claims 3, 7, 9, 17 and 21 were proposed and Attorney agreed with those amendments which are found in the attached Interview Summary. 

Withdrawn rejections:
Applicant's Amendments filed 04/25/2022 and 05/27/2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants' Amendments, the 102 and 103 rejections and obviousness type double patenting rejection have been withdrawn. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the 102(a)(1) rejections based on each Schneider ‘404 (US2016/0158404A1, of record) and Schneider ‘995 (US2006/0073995A1, of record), Applicant’s amendment to claim 1 reciting the features that the composition further comprises antiperspirant and is provided in the form of a solid stick is allowable because each Schneider ‘404 and ‘995 remains silent about those features. 
Regarding the 103 rejection based on Schneider ‘404 (US2016/0158404A1, of record) in view of Cetti (US2014/0170101A1, of record), Applicant’s amendments to claims 1, 17 and 21 overcome the 103 rejection because Schneider ‘404 relates to diaper article with odor-controlling composition and thus cannot provide in the form of stick while Cetti discloses antiperspirant/deodorant stick composition and therefore, there is no motivation to modify Schneider ‘404 with Cetti. 
Regarding the obviousness-type double patenting rejection against copending application 17/136987, the claimed invention is directed to a deodorant stick composition whereas copending ‘987 is directed to a laundry detergent care composition that does not contain antiperspirant and not being in the form of stick. Accordingly, both compositions are structurally different from each other and have different applications. 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5, 7-14, 17, 18 and 21-26 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/           Primary Examiner, Art Unit 1613